Filed 2/21/19
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,
            Plaintiff and Respondent,
                                                      A153841
 v.
 ERIC RODNEY BEMAN,                                   (Contra Costa County
                                                      Super. Ct. No. 5-152089-9)
            Defendant and Appellant.


        Defendant pleaded no contest to one count of conspiracy to commit human
trafficking based on allegations that for more than seven years, he and his coconspirators
used threats, force, and violence in pimping at least three victims. Defendant also
pleaded no contest to two counts of human trafficking for his conduct against one of the
victims in 2011. For all three counts, the trial court sentenced defendant to 16 years,
eight months in prison.
        Defendant’s sole claim on appeal is that the two consecutive terms imposed for the
two substantive human trafficking counts must be stayed under Penal Code1 section 654.
We reject the claim because defendant’s conspiracy to commit human trafficking had
broader objectives and involved more victims than the two substantive offenses.
Accordingly, we affirm.




        1
            Further statutory references are to the Penal Code.


                                                1
                   FACTUAL AND PROCEDURAL BACKGROUND
A.     Facts2
       Defendant Eric Rodney Beman and codefendant Roy Gordon worked together as
pimps, and they referred to themselves as “brothers.” Codefendant Derrick Harper was
also a pimp and would kidnap women and then draw up “contracts” requiring they act as
prostitutes to pay money he claimed they owed him. Defendant, Gordon, and Harper all
used violence to keep prostitutes working for them, and they sometimes “sold” or
“traded” prostitutes with each other.
       The victim referred to in the information as Victim 33 met defendant and Gordon
in about 2006 or 2007. When she first met defendant, he forced her to prostitute for him.
On one occasion, defendant put her in a closet, then took her out of the closet, wrapped
her in a blanket, and beat and choked her until she lost consciousness. Later, Victim 3
began prostituting for Gordon. When she tried to leave him in September 2007, he
burned her leg twice with a clothing iron, and she could not walk for a week. On another
occasion, Victim 3 tried to get away from Gordon, and he grabbed her by the hair, pulled
her out of a car, took her back to a house, locked her in a room, and then burned her with
a hair iron.
       In 2007, Victim 2 learned Gordon had “purchased” her from another pimp in
exchange for methamphetamine. She worked as a prostitute for Gordon and he gave her
methamphetamine. In 2009, Victim 2 met Harper and they began dating. Harper
punished Victim 2 when she allowed one of his prostitutes to escape by having three men
rape her, anally raping her himself, and having her head shaved. Harper then “sold”
Victim 2 to defendant.
       In 2006, Victim 1, who was already working as a prostitute, chose defendant and
Gordon to act as her pimps. In 2010 or 2011, she began prostituting for Harper. Harper


       2
         The facts are taken from the transcript of defendant’s preliminary hearing, which
his attorney later stipulated provided the factual basis for his no contest pleas.
       3
           The other two victims were referred to as Victim 2 and Victim 1.


                                              2
regularly beat Victim 1 and threatened to hurt her son. Defendant and Harper had a
meeting to determine whose “property” Victim 1 was. Defendant “traded” for Victim 1,
giving Harper Victim 2 in exchange.
B.     The Prosecution
       In a 24-count information, the Contra Costa County District Attorney charged
defendant and five others with conspiracy to commit human trafficking (§§ 182, subd.
(a)(1), 236.1, subd. (b); count 1). The district attorney alleged in great detail a total of 51
overt acts committed by the various six defendants against Victims 1, 2 and 3, and other
women working as prostitutes. Defendant was also charged with two counts of the
substantive crime of human trafficking of Victim 1 (§ 236.1, subd. (b); counts 14 and 17).
C.     Defendant’s Change of Plea and Admissions
       Defendant eventually agreed to plead no contest to the information as charged
with a maximum potential sentence of 31 years, four months in prison.4
       1.     Count 1—Conspiracy and Overt Acts
       In count 1, defendant pleaded no contest to a conspiracy with the five named
codefendants to commit human trafficking lasting from January 2006 to April 2013 and
admitted nine of the alleged overt acts were true. As to Victim 3, defendant admitted
that, in 2006, he acted as her pimp, beat her multiple times, and on one occasion “forcibly
held [her] captive . . . and directed other women . . . to beat her if she attempted to leave.”
(Overt Acts 2–4.) He admitted that he and codefendant Gordon worked in concert to
control and assault the prostitutes they were pimping and pandering, and that, in
September 2007, he told Victim 3 she had to earn $10,000 for Gordon before she would
be allowed to leave with defendant. (Overt Acts 5, 12.) As to Victim 2, defendant
admitted that, in 2010, he “searched [a] house for (Victim Two) as she hid in the clothes
dryer.” (Overt Act 39.) And, as to Victim 1, defendant admitted that, in July 2011, he
confronted her about prostituting for codefendant Harper, punched her repeatedly and hit


       4
        At sentencing, the trial court observed that it calculated a maximum exposure of
24 years, eight months.


                                               3
her over the head with a bottle cutting her scalp, and forcibly prevented her from leaving
with Harper, telling Victim 1 “that she now belonged to him.” (Overt Acts 41, 43.) He
further admitted that, “[o]n or about November through December 2011 [defendant]
confronted . . . Harper at gunpoint telling Mr. Harper that (Victim One) was now
prostituting for [defendant] while (Victim One) retrieved her belongings from Harper’s
residence.” (Overt Act 48.)
       2.     Counts 14 and 17—Human Trafficking of Victim 1
       Defendant also pleaded no contest to count 14, human trafficking of Victim 1
around July 2011, and count 17, human trafficking of Victim 1 “between November 1,
2011 and December 31, 2011.”
D.     Sentence
       The trial court imposed the middle term of 14 years for count 1 (conspiracy to
commit human trafficking) and two consecutive 16-month terms (one-third the middle
term of four years) for counts 14 and 17 (human trafficking of Victim 1), for a total
sentence of 16 years, eight months in prison.
                                      DISCUSSION
       Defendant contends section 6545 precludes the imposition of punishment for the
two substantive offenses of human trafficking in addition to the punishment for
conspiracy to commit human trafficking. We disagree.
       This court has explained: “Because of the prohibition against multiple punishment
in section 654, a defendant may not be sentenced ‘for conspiracy to commit several
crimes and for each of those crimes where the conspiracy had no objective apart from
those crimes. If, however, a conspiracy had an objective apart from an offense for which
the defendant is punished, he may properly be sentenced for the conspiracy as well as for
that offense.’ [Citations.] Thus, punishment for both conspiracy and the underlying

       5
         Section 654, subdivision (a), provides, in relevant part, “An act or omission that
is punishable in different ways by different provisions of law shall be punished under the
provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.”


                                             4
substantive offense has been held impermissible when the conspiracy contemplated only
the act performed in the substantive offense [citations] or when the substantive offenses
are the means by which the conspiracy is carried out [citation].)” (People v. Ramirez
(1987) 189 Cal. App. 3d 603, 615, disapproved on another point in People v. Russo (2001)
25 Cal. 4th 1124, 1137.) On the other hand, “[p]unishment for both conspiracy and
substantive offenses has been upheld when the conspiracy has broader or different
objectives from the specific substantive offenses.” (Id. at pp. 615–616.) The court
elaborated that punishment for both conspiracy and underlying substantive offenses is
permissible when the conspiracy “encompasses a number of acts, only some of which are
punished independently as substantive offenses.” (Id. at p. 616.) Section 654 only bars
multiple punishment when the “conspiracy has multiple objects and all are punished as
substantive offenses, [or] . . . when the conspiracy has but one object which is punished
as a substantive offense.” (Ibid.)
       People v. Vargas (2001) 91 Cal. App. 4th 506 (Vargas) and People v. Collins
(1966) 242 Cal. App. 2d 626 illustrate when it is permissible to punish a defendant for
conspiracy to commit a criminal offense and for committing that criminal offense in a
particular instance. In Vargas, the defendant was convicted of conspiracy to commit
murder and the murder of Elias Rosas. (Vargas, at pp. 517–518.) The defendant argued
he could not be punished for both conspiracy to commit murder and murder under section
654. But the Court of Appeal rejected the argument on the ground the defendant’s gang
“conspired to kill not only Rosas, but other persons as well.” (Id. at p. 571.) Thus, in
Vargas, punishment for both conspiracy to commit murder and murder was permissible
because the defendant’s conspiracy to commit murder had broader objectives (additional
victims) than the substantive offense of the murder of Rosas. Similarly, in Collins, the
court held section 654 did not preclude sentencing the defendant for a count of
conspiracy to commit theft and for six counts of theft because “the conspiracy which was
alleged and proved had objectives going beyond the six thefts for which defendant was
convicted.” (Collins, at p. 640, italics added; see also People v. Amadio (1971) 22
Cal. App. 3d 7, 9–10, 15 (Amadio) [punishment for both conspiracy to receive stolen


                                             5
property and receiving stolen property was permissible where the conspiracy involved
receipt of more property than just the property related to the individual counts;
“Appellants were not being punished for a conspiracy which had as its only objective the
commission of the other offenses charged.”].)
       Here, defendant’s convictions for two counts of human trafficking (counts 14 and
17) relate to Victim 1 and to acts that occurred in 2011. But the objectives of defendant’s
conspiracy with his codefendants to commit human trafficking went far beyond the
specific conduct for which defendant was convicted in counts 14 and 17. Stated
differently, it is not the case that defendant’s conspiracy had as its only objective the
commission of human trafficking of Victim 1 in July, November, and December of 2011.
(See Amadio, supra, 22 Cal.App.3d at p. 15.) Instead, the conspiracy involved conduct
spanning from 2006 to 2013 and, crucially, involved two victims in addition to Victim 1
(the sole victim in counts 14 and 17). (See Vargas, supra, 91 Cal.App.4th at p. 571.) As
a result, section 654 does not bar punishment for both count 1, conspiracy to commit
human trafficking, and counts 14 and 17, the substantive offenses of human trafficking in
this case.
       For his position, defendant relies on People v. Briones (2008) 167 Cal. App. 4th
524 (Briones), but the facts of that case are easily distinguished. There, defendant
Briones borrowed money from a friend to buy heroin and methamphetamine and then
bought the two drugs. Briones was convicted of two counts of possession of drugs for
sale (one count for each drug) and two counts of conspiracy to possess drugs for sale
(again, one count for each drug). He was sentenced for all four offenses. (Id. at pp. 526–
527.) On appeal, Briones argued section 654 barred punishment for both conspiracy to
possess drugs and the two substantive drug offenses because the objective of the




                                              6
conspiracy was to commit the two drug offenses.6 (Id. at p. 528.) The court agreed with
Briones and stayed the punishment for the conspiracy count. (Id. at p. 529.)7
       In Briones, the conspiracy had no objective apart from commission of the two
drug offenses (that is, possessing for sale the heroin and methamphetamine purchased
with the money borrowed from Briones’s friend). There was, for example, no allegation
of a broader conspiracy with the friend to buy different types of drugs or to obtain
additional drugs at a later time. In contrast, defendant’s conspiracy to commit human
trafficking in this case was much broader than an agreement to commit human trafficking
of Victim 1 in 2011, as alleged in substantive counts 14 and 17. As we have seen, the
conspiracy here involved the use of force and violence to pimp at least three victims for
more than seven years. Defendant’s reliance on Briones is misplaced.
       Because defendant’s conspiracy was not limited to committing the two substantive
offenses, the trial court did not err in imposing consecutive terms for counts 14 and 17.
                                     DISPOSITION
       The judgment is affirmed.




       6
        Initially, the Court of Appeal struck one of the two conspiracy counts, agreeing
with the parties that the trial court erred in sentencing Briones for two counts of
conspiracy because there was only a single conspiracy (to possess both drugs). (Briones,
supra, 167 Cal.App.4th at p. 528.)
       7
        However, the court found no error in the trial court refusing to stay one of the
substantive drug counts under section 654. The court reasoned that it could be inferred
from Briones’s possession of large amounts of two types of drugs that he intended
multiple sales to different customers. (Briones, supra, 167 Cal.App.4th at p. 529.)


                                             7
                                _________________________
                                Miller, J.


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




A153841, People v. Beman




                            8
Trial Court: Superior Court of Contra Costa County


Trial Judge: Hon. John W. Kennedy


Law Office of Paul F. DeMeester, Paul F. DeMeester, under appointment by the Court of
Appeal, for Defendant and Appellant


Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney General,
Jeffrey M. Laurence, Assistant Attorney General, Bruce L. Ortega and Rene A. Chacon,
Deputy Attorneys General, for Plaintiff and Respondent




A153841, People v. Beman




                                          9